Title: Nathaniel Ellicott to Thomas Jefferson, 27 November 1813
From: Ellicott, Nathaniel
To: Jefferson, Thomas


          My friend Tho: Jefferson Esqr Occoquan 27 Nov 1813
          Those Interested are about to Petition the next Legislature for a Road from this to Normonds ford on the Rappk I have had a person out the Two last weeks getting Signers in at the last Culpepper and Fauq. Courts &Ct and he has obtained Some hundreds, I Intend to wait on the assembly myself—will you do me the favor to Cover to me in Richmond (during the 1st  week in Dec) letters to the members from your and other Counties where Such might be Usefull, Stating the Usefulness and necessity of Such a Road &Ct &Ct in So doing you will Confer a favor on the Public
			 and on no one more than on yr friend
          N
            Ellicott
        